Title: George Washington to the Senate and the House of Representatives, 30 December 1793
From: Washington, George,Jefferson, Thomas
To: Congress



Gentlemen of the Senate and of the House of Representatives
United States Decr. 30. 1793.

I lay before you for your consideration a letter from the Secretary of State, informing me of certain impediments, which have arisen to the coinage of the precious Metals at the Mint.
As also a letter from the same Officer relative to certain advances of money, which have been made on public account. Should you think proper to sanction what has been done, or be of opinion that any thing more shall be done in the same way, you will judge whether there are not circumstances which would render secrecy expedient.

Go: Washington

